Exhibit 10(g)

 

    LOAN AGREEMENT       Between  

EQUUS TOTAL RETURN, INC.

  and   REGIONS BANK

f/k/a EQUUS II INCORPORATED

    3272 Westheimer, Suite #1

2727 Allen Parkway, Suite 1300

    Houston, Texas 77098

Houston, Texas 77019

      August 18, 2006  

THIS LOAN AGREEMENT (the “Loan Agreement”) will serve to set forth the terms of
the financing transactions by and between EQUUS TOTAL RETURN, INC., formerly
known as EQUUS II INCORPORATED, a Delaware corporation (“Borrower”), and REGIONS
BANK, an Alabama state banking corporation (“Lender”):

1. Credit Facility. Subject to the terms and conditions set forth in this Loan
Agreement and the other agreements, instruments and documents evidencing,
securing, governing, guaranteeing and/or pertaining to the Loan, as hereinafter
defined (collectively, together with the Loan Agreement, referred to hereinafter
as the “Loan Documents”), Lender hereby agrees to provide to Borrower the credit
facility described below (the “Credit Facility”):

Borrowing Base Line of Credit. Subject to the terms and conditions set forth
herein, Lender agrees to lend to Borrower, on a revolving basis from time to
time during the period commencing on the date hereof and continuing through the
maturity date of the Note (as defined below), such amounts as Borrower may
request hereunder; provided, however, the total principal amount outstanding at
any time shall not exceed the lesser of (i) an amount equal to the Borrowing
Base (as such term is defined hereinbelow), or (ii) $10,000,000.00 (the
“Borrowing Base Line of Credit”). If at any time the aggregate principal amount
outstanding under the Borrowing Base Line of Credit shall exceed an amount equal
to the Borrowing Base, Borrower agrees to immediately repay to Lender such
excess amount, plus all accrued but unpaid interest thereon. Subject to the
terms and conditions hereof, Borrower may borrow, repay and reborrow hereunder.
The sums disbursed under the Borrowing Base Line of Credit (each of such
disbursements being hereinafter called an “Advance”) shall be used for working
capital and operating expenses.

Clean Down Period. During the period commencing on the date of this Loan
Agreement and ending December 31, 2007, Borrower covenants and agrees that there
shall be a period of at least sixty (60) consecutive days during which (a) there
are no Advances outstanding and (b) no Advances will be made.

As used in this Loan Agreement, the term “Borrowing Base” shall mean an amount
equal to 20% of Borrower’s Eligible Portfolio Value (hereinafter defined).

As used herein the term “Eligible Portfolio Value” shall mean, at any time, the
difference between Borrower’s Portfolio Value (hereinafter defined) and
Borrower’s Ineligible Investments (hereinafter defined); provided there shall be
excluded from the calculation of Eligible Portfolio Value that portion of any
investment in a single entity which exceeds twenty percent (20%) of the
aggregate Eligible Portfolio Value calculated without giving effect to such
limitation; provided further, however, on a case by case basis the Borrower may
request that for a particular investment in an entity the twenty percent
(20%) limit may be increased at closing or after Borrower receives a bona fide
third party offer to purchase such investment in such entity and the Lender may
approve such request at its sole and absolute discretion. The term “Portfolio
Value” shall mean the value, as reflected on the then most current Investment
History and Portfolio Valuation Report (hereinafter defined) prepared and
presented to Lender in accordance with the provisions of Section 9(c) of this
Loan Agreement, of the Collateral (hereinafter defined). The term “Ineligible
Investments” means any portion of the Collateral which represents an investment
by Borrower in a company or other entity which is in bankruptcy or which is in
default under any loan to such company or other entity and as to which loan
(i) all cure periods have expired and (ii) no written waivers of such default
have been issued by the lender under such loan. The sale or other disposition by
Borrower of any portion of the Collateral shall result in an immediate reduction
in Eligible Portfolio Value, which reduction shall be equal to the value
assigned to such sold or disposed of Collateral in the then most current
Investment History and Portfolio Valuation Report (hereinafter defined) prepared
and presented to Lender in accordance with the provisions of Section 9(c) of
this Loan Agreement. Borrower shall be permitted to increase or decrease the
Eligible Portfolio Value, by the addition or deletion of Collateral, provided
that at the time Borrower elects to delete Collateral, (i) no Event of Default
(hereinafter defined) exists and (ii) such deletion does not cause the then
outstanding principal balance of the Note to exceed the Borrowing Base, as the
Borrowing Base will exist after the deletion of such Collateral.

Lender agrees, to the extent Borrower is entitled to any release of Collateral
under the terms of this Agreement or any other Loan Document, upon receipt of a
request from Borrower, to promptly execute any written release of pledge
required

 

1



--------------------------------------------------------------------------------

by The Frost National Bank, as custodian of the Collateral, as required pursuant
to Section 4 of that certain Safekeeping Agreement (Corporate – No Foreign
Securities) dated as of March 15, 2004, as amended, between The Frost National
Bank and Borrower.

All Advances under the Credit Facility shall be collectively called the “Loan”.
Each request for an Advance shall be evidenced by Borrower’s delivery to Lender
of a Borrowing Request substantially in the form attached as Exhibit B hereto
(the “Borrowing Request”). Each continuation or conversion of the interest rate
election made by Borrower with respect to Advances outstanding under the Note
(as hereinafter defined) shall be evidenced by Borrower’s delivery to Lender of
a Conversion/Continuation Notice substantially in the form attached as Exhibit C
hereto (the “Conversion/Continuation Notice”).

2. Promissory Note. The Credit Facility shall be evidenced by one promissory
note (together with any renewals, extensions and increases thereof, the “Note”)
duly executed by Borrower and payable to the order of Lender, in substantially
the form attached as Exhibit A hereto. Interest on the Note shall accrue at the
rate set forth therein. The principal of and interest on the Note shall be due
and payable in accordance with the terms and conditions set forth in the Note
and in this Loan Agreement.

3. Collateral. As collateral and security for the indebtedness evidenced by the
Note and any and all other indebtedness or obligations from time to time owing
by Borrower to Lender in connection with any Loan Document, Borrower has granted
to Lender, its successors and assigns, concurrently herewith under the Pledge
and Security Agreement dated as of the date hereof made by Borrower in favor of
Lender (the “Pledge and Security Agreement”), a lien and security interest in
and to the Collateral (as defined in the Pledge and Security Agreement, the
“Collateral”). Borrower agrees to execute such security agreements, assignments,
and other agreements and documents as Lender shall reasonably deem appropriate
and otherwise reasonably require from time to time to more fully create and
perfect Lender’s lien and security interests in the Collateral and other
agreements and documents as Lender shall deem appropriate and otherwise
reasonably require from time to time to more fully create and perfect Lender’s
lien and security interests in the Collateral.

4. Representations and Warranties. Borrower hereby represents and warrants, and
upon each request for an Advance under the Credit Facility further represents
and warrants, to Lender as follows:

(a) Existence. Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, is duly qualified and in
good standing under the laws of all other states where it is doing business, and
has all requisite power and authority to execute and deliver the Loan Documents.

(b) Binding Obligations. The execution, delivery, and performance of this Loan
Agreement and all of the other Loan Documents by Borrower have been duly
authorized by all necessary action by Borrower, and constitute legal, valid and
binding obligations of Borrower, enforceable in accordance with their respective
terms, except as limited by bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and except to the
extent specific remedies may generally be limited by equitable principles.

(c) No Consent. The execution, delivery and performance of this Loan Agreement
and the other Loan Documents, and the consummation of the transactions
contemplated hereby and thereby, do not (i) conflict with, result in a violation
of, or constitute a default under (A) any provision of its articles or
certificate of incorporation or bylaws, or any agreement or other instrument
binding upon Borrower, or (B) any law, governmental regulation, court decree or
order applicable to Borrower, or (ii) require the consent, approval or
authorization of any third party.

(d) Financial Condition. Each financial statement of Borrower supplied to the
Lender truly discloses and fairly presents Borrower’s financial condition as of
the date of each such statement. There has been no material adverse change in
such financial condition or results of operations of Borrower subsequent to the
date of the most recent financial statement supplied to Lender.

(e) Litigation. There are no actions, suits or proceedings, pending or, to the
knowledge of Borrower, threatened against or affecting Borrower or the
properties of Borrower, before any court or governmental department, commission
or board, which, if determined adversely to Borrower, would have a material
adverse effect on the financial condition, properties, or operations of
Borrower.

(f) Taxes; Governmental Charges. Borrower has filed all material federal, state
and local tax reports and returns required by any law or regulation to be filed
by it and has either duly paid all material taxes, duties and charges indicated
due on the basis of such returns and reports, or made adequate provision for the
payment thereof, and the assessment of any material amount of additional taxes
in excess of those paid and reported is not reasonably expected.

(g) Margin Regulations. If at any time any of the Collateral consists of “margin
stock” (within the meaning of Regulations T, U or X of the Board of Governors of
the Federal Reserve System (collectively, the “Margin Regulations”)) (“Margin
Stock”), the Advances do not violate the Margin Regulations.

 

2



--------------------------------------------------------------------------------

5. Conditions Precedent to Advances and Fees.

(a) Conditions Precedent to Initial Advance. Lender’s obligation to make the
initial Advance under this Loan Agreement and the other Loan Documents shall be
subject to the conditions precedent that, as of the date of such initial Advance
(i) Borrower shall have executed and delivered to Lender the Loan Documents,
(ii) Borrower shall have provided evidence satisfactory to Lender that the
execution and delivery of the Loan Documents by Borrower was duly authorized by
Borrower’s board of directors and (iii) Borrower shall have requested and
obtained from Borrower’s counsel an opinion letter, addressed to Lender,
covering, among other things, the organization, existence, and authorization of
Borrower and its representatives, the due execution and delivery of the Loan
Documents, the validity and enforceability of the Loan Documents, and such other
matters as Lender may reasonably request.

(b) Conditions Precedent to All Advances. Lender’s obligation to make any
Advance under this Loan Agreement and the other Loan Documents shall be subject
to the conditions precedent that, as of the date of such Advance and after
giving effect thereto (i) all representations and warranties made to Lender in
this Loan Agreement and the other Loan Documents shall be true and correct, as
of and as if made on such date, (ii) no material adverse change in the financial
condition of Borrower since the effective date of the most recent financial
statements furnished to Lender by Borrower shall have occurred and be
continuing, (iii) no event has occurred and is continuing, or would result from
the, requested Advance, which with notice or lapse of time, or both, would
constitute an Event of Default, (iv) Lender’s receipt of all Loan Documents
appropriately executed by Borrower and all other proper parties and (v), in the
event that at the time of the requested Advance any Collateral consists of
Margin Stock, the Borrower shall have delivered to Lender Federal Reserve Form
U-1 (or any successor form), which shall contain statements that, in the
reasonable judgment of the Lender, permit the requested Advance to be made in
compliance with the Margin Regulations.

(c) Unused Fees. Borrower acknowledges that Lender will be required to hold
funds available for Advances to Borrower under the terms of this Loan Agreement
even if Borrower does not elect to make borrowings under the Credit Facility. In
consideration of Lender’s holding the availability of such unborrowed funds
Borrower agrees to pay to Lender, monthly in arrears on the same date that
interest is due and payable under the Note, an unused commitment fee in an
amount equal to one-quarter of one percent (1/4%) per annum, computed on a per
annum basis of a year of 360 days and for the actual number of days elapsed,
calculated on a daily basis, of the amount of the Credit Facility which was not
borrowed by Borrower during the previous quarter.

6. Affirmative Covenants. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower agrees and covenants that it will, unless Lender shall
otherwise consent in writing:

(a) Accounts and Records. Maintain its books and records in accordance with
generally accepted accounting principles.

(b) Right of Inspection. Permit Lender to visit its properties and installations
and to examine, audit and make and take away copies or reproductions of
Borrower’s books and records, at all reasonable times.

(c) Right to Additional Information. Furnish Lender with such additional
information and statements, lists of assets and liabilities, tax returns, and
other reports with respect to Borrower’s financial condition and business
operations as Lender may reasonably request from time to time.

(d) Compliance with Laws. Conduct its business in an orderly and efficient
manner consistent with good business practices, and perform and comply with all
material statutes, rules, regulations and/or ordinances imposed by any
governmental unit upon Borrower and its businesses, operations and properties
(including without limitation, all applicable environmental statutes, rules,
regulations and ordinances).

(e) Taxes. Pay and discharge when due all of its indebtedness and other material
obligations, including without limitation, all material assessments, taxes,
governmental charges, levies and liens, of every kind and nature, imposed upon
Borrower or its properties, income, or profits, prior to the date on which
penalties would attach, and all material lawful claims that, if unpaid, might
become a lien or charge upon any of Borrower’s properties, income, or profits;
provided, however, Borrower will not be required to pay and discharge any such
assessment, tax, charge, levy, lien or claim so long as (i) the legality of the
same shall be contested in good faith by appropriate judicial, administrative or
other legal proceedings, and (ii) Borrower shall have established on its books
adequate reserves with respect to such contested assessment, tax, charge, levy,
lien or claim in accordance with generally accepted accounting principles,
consistently applied.

(f) Insurance. Maintain insurance, including but not limited to, fire insurance,
comprehensive property damage, public liability, worker’s compensation, business
interruption and other insurance reasonably deemed necessary or otherwise
reasonably required by Lender.

 

3



--------------------------------------------------------------------------------

(g) Notice of Indebtedness. Promptly inform Lender of the creation, incurrence
or assumption by Borrower of any actual or contingent liabilities not permitted
under this Loan Agreement.

(h) Notice of Litigation. Promptly after the commencement thereof, notify Lender
of all actions, suits and proceedings before any court or any governmental
department, commission or board affecting Borrower or any of its properties.

(i) Notice of Material Adverse Change. Promptly inform Lender of (i) any and all
material adverse changes in Borrower’s financial condition, and (ii) all claims
made against Borrower which could materially affect the financial condition of
Borrower.

(j) Additional Documentation. Execute and deliver, or cause to be executed and
delivered, any and all other agreements, instruments or documents which Lender
may reasonably request in order to give effect to the transactions contemplated
under this Loan Agreement and the other Loan Documents.

(k) Press Releases. Deliver to Lender, by facsimile or email, and simultaneously
with their issuance, copies of all press releases issued by Borrower.

7. Negative Covenants. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will not, without the prior written consent of Lender:

(a) Nature of Business. Make any material change in the nature of its business
as carried on as of the date hereof.

(b) Liquidations, Mergers, Consolidations. Liquidate, merge or consolidate with
or into any other entity unless the Borrower is the survivor of such merger or
consolidation.

(c) Sale of Assets. Sell, transfer or otherwise dispose of any of its assets or
properties, other than in the ordinary course of business.

(d) Liens. Create or incur any lien or encumbrance on any of its assets, other
than (i) liens and security interests securing indebtedness and other
obligations owing to Lender, (ii) liens for taxes, assessments or similar
charges that are (1) not yet due or (2) being contested in good faith by
appropriate proceedings and for which Borrower has established adequate
reserves, (iii) liens and security interests existing as of the date hereof
which have been disclosed to and approved by Lender in writing, (iv) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like liens
arising in the ordinary course of business which are not overdue for a period of
more than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable person or entity; (v) pledges or
deposits in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation,
other than any lien imposed by Employee Retirement Income Security Act of 1974,
as amended; (vi) deposits to secure the performance of bids, trade contracts and
leases, statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business; (vii) easements,
rights-of-way, restrictions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable person or entity; (viii) liens securing judgments for the payment of
money not constituting an Event of Default under Section 10(h) or securing
appeal or other surety bonds related to such judgments; (x) liens in cash or
cash equivalents securing RIC Borrowings (as hereinafter defined) permitted by
Section 7(e)(iii); and (x) liens securing indebtedness permitted under
Section 7(e)(iv), provided that (A) such liens do not at any time encumber any
property other than the property financed by such Indebtedness and (B) the
indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition.

(e) Indebtedness. Create, incur or assume any indebtedness for borrowed money or
issue or assume any other note, debenture, bond or other evidences of
indebtedness, or guarantee any such indebtedness or such evidences of
indebtedness of others, other than (i) borrowings from Lender; (ii) borrowings
outstanding on the date hereof and disclosed in writing to Lender;
(iii) quarterly borrowings (“RIC Borrowings”) in such amounts as are necessary
for Borrower to maintain its status as a “Regulated Investment Company” under
the provisions of the Internal Revenue Code of 1986, as amended, or any
successor statute; provided however that each such RIC Borrowing shall be repaid
in full within ten (10) days after the date on which such RIC Borrowing is made;
(iv) indebtedness in respect of capital leases, synthetic lease obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7(d)(x), provided that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $500,000; and
(v) guaranties of any obligations permitted in clauses (i) through (iv) above.

(f) Change in Management. Permit a change in the executive management of
Borrower.

 

4



--------------------------------------------------------------------------------

(g) Transactions with Affiliates. Enter into any transaction, including, without
limitation, the purchase, sale or exchange of property or the rendering of any
service, with any Affiliate (as hereinafter defined) of Borrower, except upon
terms no less favorable to Borrower than would be obtained in a comparable
arm’s-length transaction with a person or entity not an Affiliate of Borrower.
As used herein, the term “Affiliate” means any individual or entity directly or
indirectly controlling, controlled by, or under common control with, another
individual or entity.

8. Financial Covenant. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will maintain, at all times, a ratio of (a) total
liabilities as reflected on the Borrower’s balance sheet in accordance with
generally accepted accounting principles to (b) Net Asset Value of not greater
than 1.1 to 1.0.

As used herein, the term “Net Asset Value” means, as of any date, Borrower’s
total assets less Borrower’s total liabilities, which, in each case would be
required to be reflected on a balance sheet of Borrower in accordance with
generally accepted accounting principles, except any of the foregoing that are
Excluded Assets (as defined in the Pledge and Security Agreement).

9. Reporting Requirements. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will, unless Lender shall otherwise consent in writing,
furnish to Lender:

(a) SEC Quarterly Reports. As soon as available, and in any event within
forty-five (45) days after the end of each fiscal quarter of each fiscal year of
Borrower, Borrower’s Form 10-Q filed with the Securities and Exchange Commission
for the preceding fiscal quarter pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934.

(b) SEC Annual Reports. As soon as available, and in any event within ninety
(90) days after the end of each fiscal year of Borrower, Borrower’s Form 10-K
filed with the Securities and Exchange Commission for the preceding fiscal year
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.

(c) History and Valuation. As soon as available and in any event within sixty
(60) days after the end of each fiscal quarter of each fiscal year of Borrower,
an Investment History and Portfolio Valuation Report (herein so called and in
form and substance substantially the same as historically prepared by Borrower)
setting forth in detail reasonably satisfactory to Lender the history and
valuation of Borrower’s investment portfolio and reflecting that such Investment
History and Portfolio Valuation has been approved by Borrower’s board of
directors and Borrower’s auditors from an independent public accounting firm of
recognized standing reasonably acceptable to Lender.

(d) Compliance Certificate. A certificate signed by the President or Chief
Financial Officer of Borrower within forty-five (45) days after the end of each
calendar month, stating that Borrower is in full compliance with all of its
obligations under this Loan Agreement and all other Loan Documents and is not in
default of any term or provisions hereof or thereof, and demonstrating
compliance with all financial ratios and covenants set forth in this Loan
Agreement.

(e) Borrowing Base Report. A borrowing base report, reasonably satisfactory to
Lender in form, substance and detail, signed by the President or Chief Financial
Officer of Borrower, within sixty (60) days after the end of each fiscal quarter
of each fiscal year of Borrower.

10. Events of Default. Each of the following shall constitute an “Event of
Default” under this Loan Agreement:

(a) The failure, refusal or neglect of Borrower to pay when due any part of the
principal of, or interest on, the Note or any other indebtedness or obligations
owing to Lender by Borrower from time to time and the failure of Borrower to
cure such default within 3 Business Days after written notice from Lender
specifying such default.

(b) The failure of Borrower to timely and properly observe, keep or perform any
covenant, agreement, warranty or condition required herein or in any of the
other Loan Documents (other than as described in clause (a) above) and the
failure of Borrower to cure such default within 15 days after written notice
from Lender specifying such default.

(c) Any representation contained herein or in any of the other Loan Documents
made by Borrower is false or misleading in any material respect.

(d) The occurrence of any event which permits the acceleration of the maturity
of any indebtedness with a principal amount in excess of $50,000 owing by
Borrower to any third party under any agreement or understanding.

(e) If Borrower: (i) becomes insolvent, or makes a transfer in fraud of
creditors, or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts as they become due; (ii) generally is not
paying its debts as such debts become due; (iii) has a receiver, trustee or
custodian appointed for, or take possession of, all or substantially all of the
assets of such party, either in a proceeding brought by such party or in a
proceeding brought against such party and such appointment is not discharged or
such possession is not terminated within sixty (60) days

 

5



--------------------------------------------------------------------------------

after the effective date thereof or such party consents to or acquiesces in such
appointment or possession; (iv) files a petition for relief under the United
States Bankruptcy Code or any other present or future federal or state
insolvency, bankruptcy or similar laws (all of the foregoing hereinafter
collectively called “Applicable Bankruptcy Law”) or an involuntary petition for
relief is filed against such party under any Applicable Bankruptcy Law and such
involuntary petition is not dismissed within sixty (60) days after the filing
thereof, or an order for relief naming such party is entered under any
Applicable Bankruptcy Law, or any composition, rearrangement, extension,
reorganization or other relief of debtors now or hereafter existing is requested
or consented to by such party; (v) fails to have discharged within a period of
thirty (30) days any attachment, sequestration or similar writ levied upon any
property of such party; or (vi) fails to pay within thirty (30) days any final
money judgment against such party.

(f) The liquidation, dissolution, merger or consolidation of Borrower except as
permitted under Section 7(b).

(g) The entry of any judgment against Borrower or the issuance or entry of any
attachment or other lien against any of the property of Borrower for an amount
in excess of $100,000.00, if undischarged, unbonded or undismissed within thirty
(30) days after such entry.

Nothing contained in this Loan Agreement shall be construed to limit the events
of default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.

11. Remedies. Upon the occurrence of any one or more of the foregoing Events of
Default, (a) the entire unpaid balance of principal of the Note, together with
all accrued but unpaid interest thereon, and all other indebtedness owing to
Lender by Borrower at such time shall, at the option of Lender, become
immediately due and payable without further notice, demand, presentation, notice
of dishonor, notice of intent to accelerate, notice of acceleration, protest or
notice of protest of any kind, all of which are expressly waived by Borrower,
and (b) Lender may, at its option, cease further Advances under the Note. All
rights and remedies of Lender set forth in this Loan Agreement and in any of the
other Loan Documents may also be exercised by Lender, at its option to be
exercised in its sole discretion, upon the occurrence of an Event of Default.

12. Rights Cumulative. All rights of Lender under the terms of this Loan
Agreement shall be cumulative of, and in addition to, the rights of Lender under
any and all other agreements between Borrower and Lender (including, but not
limited to, the other Loan Documents), and not in substitution or diminution of
any rights now or hereafter held by Lender under the terms of any other
agreement.

13. Waiver and Agreement. Neither the failure nor any delay on the part of
Lender to exercise any right, power or privilege herein or under any of the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. No
waiver of any provision in this Loan Agreement or in any of the other Loan
Documents and no departure by Borrower therefrom shall be effective unless the
same shall be in writing and signed by Lender, and then shall be effective only
in the specific instance and for the purpose for which given and to the extent
specified in such writing. No modification or amendment to this Loan Agreement
or to any of the other Loan Documents shall be valid or effective unless the
same is signed by the party against whom it is sought to be enforced.

14. Benefits. This Loan Agreement shall be binding upon and inure to the benefit
of Lender and Borrower, and their respective successors and assigns, provided,
however, that Borrower may not, without the prior written consent of Lender,
assign any rights, powers, duties or obligations under this Loan Agreement or
any of the other Loan Documents.

15. Notices. All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (i) personal delivery, (ii) expedited delivery service with proof of
delivery, or (iii) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth on the first page hereof and shall be deemed to have been received
either, in the case of personal delivery, as of the time of personal delivery,
in the case of expedited delivery service, as of the date of first attempted
delivery at the address and in the manner provided herein, or in the case of
mail, upon deposit in a depository receptacle under the care and custody of the
United States Postal Service. Either party shall have the right to change its
address for notice hereunder to any other location within the continental United
States by notice to the other party of such new address at least thirty
(30) days prior to the effective date of such new address.

16. Construction. This Loan Agreement and the other Loan Documents have been
executed and delivered in the State of Texas, shall be governed by and construed
in accordance with the laws of the State of Texas, and shall be performable by
the parties hereto in the county in Texas where the Lender’s address set forth
on the first page hereof is located.

17. Invalid Provisions. If any provision of this Loan Agreement or any of the
other Loan Documents is held to be illegal, invalid or unenforceable under
present or future laws, such provision shall be fully severable and the
remaining

 

6



--------------------------------------------------------------------------------

provisions of this Loan Agreement or any of the other Loan Documents shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.

18. Expenses. Borrower shall pay all costs and expenses (including, without
limitation, reasonable attorneys’ fees) in connection with (i) the preparation,
negotiation, execution and delivery of the Loan Documents, (ii) any action
required in the course of administration of the indebtedness and obligations
evidenced by the Loan Documents, and (iii) any action in the enforcement of
Lender’s rights upon the occurrence of Event of Default.

19. Participation of the Loan. Borrower agrees that Lender may, at its option,
sell interests in the Loan and its rights under this Loan Agreement to a
financial institution or institutions and, in connection with each such sale,
Lender may disclose any financial and other information available to Lender
concerning Borrower to each prospective purchaser.

20. Conflicts. In the event any term or provision hereof is inconsistent with or
conflicts with any provision of the other Loan Documents, the terms and
provisions contained in this Loan Agreement shall be controlling.

21. Counterparts. This Loan Agreement may be separately executed in any number
of counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.

22. Facsimile Documents and Signatures. For purposes of negotiating and
finalizing this Loan Agreement, if this document or any document executed in
connection with it is transmitted by facsimile machine (“fax”), it shall be
treated for all purposes as an original document. Additionally, the signature of
any party on this document transmitted by way of a facsimile machine shall be
considered for all purposes as an original signature. Any such faxed document
shall be considered to have the same binding legal effect as an original
document. At the request of any party, any faxed document shall be re-executed
by each signatory party in an original form.

If the foregoing correctly sets forth our mutual agreement, please so
acknowledge by signing and returning this Loan Agreement to the undersigned.

NOTICE TO COMPLY WITH STATE LAW

For the purpose of this Notice, the term “WRITTEN AGREEMENT” shall include the
document set forth above, together with each and every other document relating
to and/or securing the same loan transaction, regardless of the date of
execution.

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

BORROWER     LENDER:

EQUUS TOTAL RETURN, INC.,

formerly known as EQUUS II INCORPORATED,

a Delaware corporation

   

REGIONS BANK,

an Alabama state banking

corporation

By:   /s/ Harry O. Nicodemus, IV     By:   /s/ Terry A. Pruden  

Harry O. Nicodemus, IV

Chief Financial Officer

     

Terry A. Pruden

Executive Vice President

 

7



--------------------------------------------------------------------------------

Exhibit A

REVOLVING CREDIT NOTE

 

$10,000,000.00    Houston, Texas    August 18, 2006

1. FOR VALUE RECEIVED, and as hereinafter provided EQUUS TOTAL RETURN, INC.,
formerly known as EQUUS II INCORPORATED, a Delaware corporation (the
“Borrower”), promises and agrees to pay unto the order of REGIONS BANK, an
Alabama state banking corporation (the “Lender”), at its office located at 3272
Westheimer, Suite #1, Houston, Harris County, Texas 77098, or at such other
address or addresses as Lender may from time to time designate in writing to
Borrower, in immediately available funds in lawful currency of the United States
of America which at the time of payment is legal tender for the payment of
public and private debts, the sum of up to TEN MILLION AND NO/100 DOLLARS
($10,000,000.00), or so much thereof as may be advanced pursuant to the
hereinafter described Loan Agreement, together with interest on the unpaid
principal balance from time to time owing hereunder from the date of advance
hereunder until maturity, and otherwise in strict accordance with the terms and
provisions hereof.

2. As used herein, the following terms shall have the meanings assigned:

“Borrowing Date” means any Business Day on which Lender advances to Borrower a
portion of the Loan hereunder.

“Borrowing Notice” shall mean a notice in writing given by Borrower to Lender
substantially in the form of Exhibit B to the Loan Agreement requesting a Loan
under the Loan Agreement.

“Business Day” means a day when Lender is open for business, other than a
Saturday or Sunday.

“Control Account Agreement” means that certain Control Account Agreement of even
date herewith among Borrower, Lender and The Frost National Bank.

“Conversion/Continuation Notice” shall mean a notice in writing given by
Borrower to Lender substantially in the form of Exhibit C to the Loan Agreement
specifying the amount of Loans to be converted, or continued at the Libor Rate
and the applicable Interest Period.

“Conversion Date” shall have the meaning specified in Paragraph 4(b) below.

“Default Rate” means a per annum rate equal to the lesser of (a) Prime plus two
percent (2%), and (b) the Maximum Rate.

“Event of Default” means the occurrence of an Event of Default (as defined in
the Loan Agreement).

“Interest Period” means, as to any Libor Loan, the period commencing on the date
such Libor Loan is disbursed or converted to or continued as a Libor Loan and
ending on the date one, three, or six months thereafter, as selected by the
Borrower in its Borrowing Notice or Conversion/Continuation Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by the Lender; provided that (i) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (ii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii) no Interest Period shall extend beyond the Maturity Date.

“Libor” means, with respect to any Interest Period, that rate for deposits in
U.S. dollars for a period comparable to the term of such Interest Period which
appears on Telerate Page 3750 as of 11:00 a.m., London, England time on the day
(the “Pricing Date”) that is two LIBOR Business Days preceding the first day of
such Interest Period, as such rate is published on the Business Day next
following the Pricing Date in the Money Market Section of the Wall Street
Journal. If such rate cannot be so determined for any reason, Lender will
request the principal London office of at least two banks to provide a quotation
of its rate for deposits in U.S. dollars for a period comparable to the
applicable Interest Period and the rate for such Interest Period will be the
arithmetic mean of such quotations.

“LIBOR Business Day” means a Business Day on which dealings in U.S. dollar
deposits are carried out in the London interbank market.

“LIBOR Loan” means any Loan that bears interest at the Libor Rate.

 

Exhibit A Page 1



--------------------------------------------------------------------------------

“Libor Rate” means an interest rate per annum (rounded upward to the nearest
multiple of 1/1000th of one percent per annum and determined on a daily basis
for the actual number of days elapsed based on a 360 day year) which is equal to
the sum of (a) Libor, plus (b) two hundred fifty basis points (250 bps).

“Loan Agreement” means that certain Loan Agreement executed by Borrower and
Lender of even date herewith.

“Loan Documents” means this Note, the Loan Agreement, and other documents
evidencing, securing and relating to the Loan.

“Loan(s)” means the Loan(s) evidenced by this Note, from the date hereof to the
Maturity Date, during which period advances may be allowed up to the principal
amount of this Note, bearing interest as herein set forth, and being payable in
installments as herein set forth. All references to the Loan or Loans shall be
references to the single indebtedness evidenced by the Note. The Loan is a
revolving loan. Any sums repaid may be reborrowed, subject to the limitations
set forth in the Loan Agreement.

“Maturity Date” means December 31, 2007.

“Maximum Rate” means, with respect to the holder hereof, the maximum nonusurious
interest rate, if any, that at any time, or from time to time, may be under
applicable law contracted for, taken, reserved, charged or received on the
indebtedness evidenced by this Note.

“Pledge and Security Agreement” means that certain Pledge and Security Agreement
of even date herewith from Borrower in favor of Lender.

“Prime” means the rate per annum published in the Money Rates section of The
Wall Street Journal (Southwest Edition) and identified therein as the highest
“Prime Rate.” If The Wall Street Journal Prime Rate ceases to be made available
by the publisher, or any successor to the publisher, then the Prime Rate shall
mean the Prime Rate of interest charged by the Lender as established from time
to time. Without notice to the Borrower or any other person, the Prime Rate
shall change automatically from time to time as and in the amount by which such
rate shall fluctuate, with each such change to be effective as of the date of
each change in such rate. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
of Lender. The Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Prime Rate” means an interest rate per annum which is equal to (a) Prime, plus
(b) zero percent (0.00%).

“Usury Laws” means all applicable federal or state usury laws regarding the use,
forbearance, or detention of money.

3. Interest shall accrue on the outstanding principal balance of this Note, or
any portion hereof, as follows:

(a) Commencing on the date hereof and continuing until and including the
Maturity Date at a rate equal to (i) the lesser of the Prime Rate or the Maximum
Rate as to any portion of the Loan for which Borrower has elected the Prime
Rate, and (ii) the lesser of the applicable Libor Rate(s) or the Maximum Rate as
to any portion(s) of the Loan for which Borrower has elected the Libor Rate.

(b) If at any time and from time to time the rates of interest calculated
pursuant to the Prime Rate or the Libor Rate would exceed the Maximum Rate,
thereby causing the interest payable hereon to be limited to the Maximum Rate,
then any subsequent reduction in the Prime Rate or the Libor Rate shall not
reduce the rate of interest hereon below the Maximum Rate until the total amount
of interest accrued hereon from and after the date of the first advance
hereunder equals the amount of interest which would have accrued hereon if the
rate specified in the applicable Prime Rate or Libor Rate above had at all times
been in effect.

4. Borrower shall elect either the Prime Rate or Libor Rate with respect to the
outstanding balance of the Loan or any portion thereof as follows:

(a) Borrower shall, in accordance with this Paragraph 4, give Lender notice of
the interest option selected with respect to each borrowing made pursuant to the
Loan Agreement. If Borrower wishes to select the Libor Rate to apply to a
portion of the Loan, Borrower shall so specify in the Borrowing Notice given
Lender, which Borrowing Notice must be received by Lender at least three
(3) Libor Business Days prior to the applicable Borrowing Date. If the required
Borrowing Notice shall not have been timely received by Lender, Borrower shall
be deemed to have selected the Prime Rate to be applicable to such portion of
the Loan upon the applicable Borrowing Date.

(b) The date of conversion from one type of interest rate to another is called a
“Conversion Date”. Borrower may convert all or a portion of the Loans from the
Prime Rate to the Libor Rate and vice versa. Such conversion shall be effected
by Borrower by timely giving Lender a Conversion/Continuation Notice for
conversion to the Libor Rate or the Prime Rate, as applicable. The date of
continuation of a Libor Loan to another Libor Loan at the end of an Interest
Period is called a “Continuation Date”. Borrower may continue all or a portion
of the Libor Loans from one Interest

 

Exhibit A Page 2



--------------------------------------------------------------------------------

Period to another. Such continuation shall be effected by Borrower by timely
giving Lender a Conversion/Continuation Notice specifying such continuation.

5. This Note and the Loan evidenced hereby shall be due and payable as follows:

(a) All accrued unpaid interest on the outstanding principal balance of this
Note shall be due and payable in monthly installments as it accrues, with the
first installment due and payable on the date which is the 30th day of September
2006, and continuing monthly thereafter on the last day of each succeeding
calendar month until the Maturity Date.

(b) The entire principal sum of this Note then remaining unpaid, together with
all accrued, unpaid interest thereon, shall be due and payable on the Maturity
Date.

(c) Borrower is and shall be obligated to pay all principal, interest and any
and all other amounts which become payable under this Note or under any of the
other Loan Documents absolutely and unconditionally and without any abatement,
postponement, diminution or deduction whatsoever and without any reduction for
counterclaim or setoff whatsoever.

6. At any time and from time to time, Borrower on any Business Day may prepay
the principal of the Loan then outstanding in whole or in part without premium
or penalty. All payments and prepayments of principal and/or interest to Lender
shall be made by Borrower to Lender before 11:00 a.m. (Houston, Texas time), in
federal or other immediately available funds at Lender’s banking office
specified in the first paragraph of this Note. Any payment or prepayment
received by Lender after 11:00 a.m. (Houston, Texas time) shall be deemed to
have been received by Lender on the next succeeding Business Day. Should the
principal of or interest on any Loan, or any expense or fee, become due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day.

7. All payments hereunder, whether designated as payments of principal or
interest, shall be applied, in such order as Lender shall in its sole discretion
determine, to unpaid and accrued interest, to the discharge of any expenses or
damages for which the Lender may be entitled to receive reimbursement under the
terms of this Note or under the terms of any document executed in connection
herewith, or to unpaid principal in the inverse order of maturity.
Notwithstanding anything expressed or implied in this Note to the contrary, all
past due principal and interest on this Note, whether due as the result of
acceleration of maturity or otherwise, shall bear interest from the date the
payment thereof shall have become due until the same have been fully discharged
by payment at the Default Rate. In addition, Lender may charge and collect a
late fee of five percent (5.0%) of any scheduled installment that is more than
ten (10) days past due.

8. If an Event of Default shall occur and be continuing, then the holder of this
Note shall have the option, in addition to the remedies provided in the other
Loan Documents or at law or in equity, to declare this Note due and payable,
whereupon the entire unpaid principal balance of this Note and all interest
accrued thereon shall thereupon at once mature and become due and payable and
shall bear interest from the date of such Event of Default until paid at the
Default Rate, without grace, presentment for payment, demand, protest, notice of
protest, notice of nonpayment, notice of intent to accelerate, notice of
acceleration, or any other notice of any kind, ALL OF WHICH ARE HEREBY EXPRESSLY
WAIVED BY THE BORROWER. The time of payment of this Note is also subject to
acceleration in the event of the Event of Default.

9. This Note is secured by and is entitled to the benefit of, among other
instruments: (a) the Pledge and Security Agreement, (b) the Control Account
Agreement, and (c) the other Loan Documents.

10. Time is of the essence in the performance and payment of this Note.

11. The remedies of Lender as provided herein and in the Loan Documents shall be
cumulative and concurrent and may be pursued singly, successively, or together,
at the sole discretion of Lender, and may be exercised as often as occasion
therefor shall arise. No action, omission, or commission by Lender, including
specifically, the failure to exercise any right, remedy, or recourse, shall be
deemed a waiver or release of the same. A waiver or release shall exist and be
effective only as set forth in a written document executed by Lender, and then
only to the extent specifically recited therein. A waiver or a release with
reference to any one event shall not be construed as continuing, or as a bar to,
or as a waiver or release of, any subsequent right, remedy, or recourse as to
any subsequent event.

12. THE BORROWER HEREBY EXPRESSLY WAIVES GRACE, AND ALL NOTICES, DEMANDS,
PRESENTMENTS FOR PAYMENT, NOTICE OF NONPAYMENT, PROTEST AND NOTICE OF PROTEST,
NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION OF THE INDEBTEDNESS DUE
HEREUNDER, AND DILIGENCE IN COLLECTING THIS NOTE OR ENFORCING ANY SECURITY
RIGHTS OF THE LENDER UNDER ANY DOCUMENT SECURING THIS NOTE.

 

Exhibit A Page 3



--------------------------------------------------------------------------------

13. If an Event of Default occurs and is continuing and this Note is placed in
the hands of an attorney for collection (whether or not suit is filed), or suit
or legal proceedings are brought to collect this Note, the Borrower agrees to
pay the holder hereof the costs and reasonable attorney’s fees incurred in the
collection hereof.

14. It is the intention of the parties hereto to comply with the Usury Laws;
accordingly, it is agreed that notwithstanding any provisions to the contrary in
this Note, the Loan Documents, in no event shall the Loan Documents require the
payment or permit the collection of interest in excess of the maximum amount
permitted by such laws, and any subsequent revisions, repeals, or judicial
interpretations thereof to the extent that same are made applicable hereto. If
any such excess of interest is contracted for, charged, or received under Loan
Documents, or in the event the maturity of the indebtedness evidenced by this
Note is accelerated in whole or in part, or in the event that all or part of the
principal or interest of this Note shall be prepaid, so that under any of such
circumstances the amount of interest contracted for, charged or received the
Loan Documents, on the amount of principal actually outstanding from time to
time under this Note shall exceed the maximum amount of interest permitted by
the Usury Laws, then in any such event (a) the provisions of this paragraph
shall govern and control, (b) neither Borrower nor any other person or entity
now or hereafter liable for the payment of this Note shall be obligated to pay
the amount of such interest to the extent that it is in excess of the maximum
amount of interest permitted by the Usury Laws, (c) any such excess which may
have been collected shall be either applied as a credit against the then unpaid
principal amount of this Note or refunded to Borrower, at the holder’s option,
and (d) the effective rate of interest shall be automatically reduced to the
maximum lawful contract rate allowed under the Usury Laws as now or hereafter
construed by the courts having jurisdiction thereof. It is further agreed,
without limiting the foregoing, that the rate of interest contracted for,
charged or received under this Note and any other Loan Documents shall be deemed
not to exceed the maximum lawful rate if any method of calculation permitted by
the Usury Laws including, but not limited to, amortization, prorating,
allocating and spreading interest over the full term of the loan results in a
determination that the rate of interest so contracted for, charged or received
does not exceed the maximum lawful rate.

15. Any check, draft, money order or other instrument given in payment of all or
any portion hereof may be accepted by the holder hereof and handled in
collection in the customary manner, but the same shall not constitute payment
hereunder or diminish any rights of the holder hereof except to the extent that
actual cash proceeds of such instrument are unconditionally received by the
holder and applied to this indebtedness in the manner elsewhere herein provided.

16. It is further agreed that the Lender shall have a first lien on all deposits
and other sums at any time credited by or due from the Lender to the Borrower as
collateral security for the payment of this Note, and the Lender, at its option,
may at any time, without notice and without any liability, hold all or any part
of any such deposits or other sums until all sums owing on this Note have been
paid in full and/or apply or set off all or any part of any such deposits or
other sums credited by or due from the Lender to or against any sums due on this
Note in any manner and in any order of preference which the Lender, in its sole
discretion, chooses.

17. The loan evidenced by this Note was negotiated and consummated in the State
of Texas and it is understood and agreed that the legality, enforceability and
construction hereof shall be governed by Texas law and, to the extent
applicable, by the laws of the United States of America. The Borrower and the
Lender expressly agree, pursuant to Section 346.004 of the Texas Finance Code,
that Chapter 346 shall not apply to this Note or to any advance evidenced by
this Note and that this Note and all such advances shall not be governed by or
subject to the provisions of Chapter 346 in any manner whatsoever.

18. The Lender reserves the right, exercisable in the Lender’s sole discretion
and without notice to the Borrower or any other person, to sell participations,
to assign its interest or both, in all or any part of this Note or this debt or
the debt evidenced hereby.

19. THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Exhibit A Page 4



--------------------------------------------------------------------------------

Executed on the date of the acknowledgment to be effective as of the date first
written above.

 

BORROWER:

EQUUS TOTAL RETURN, INC.,

formerly known as

EQUUS II INCORPORATED,

a Delaware corporation

By:

      Harry O. Nicodemus, IV   Chief Financial Officer

 

Exhibit A Page 5



--------------------------------------------------------------------------------

Exhibit B

Form of Borrowing Notice

 

TO: Regions Bank

     3272 Westheimer, Suite #1

     Houston, Texas 77098

     Attention: Terry A. Pruden

DATE:             , 200__

Ladies and Gentlemen:

The undersigned is an officer of Equus Total Return, Inc., a Delaware
corporation (the “Borrower”), and is authorized to make and deliver this
certificate pursuant to that certain Loan Agreement dated as of August __, 2006,
between the Borrower and Regions Bank (such Loan Agreement as the same may be
amended, supplemented or modified from time to time, being hereinafter referred
to as the “Agreement”). All terms defined in the Agreement or the Note shall
have the same meaning herein.

In accordance with the Agreement, the Borrower hereby gives you notice
irrevocably of the Advance request specified below:

 

I. ADVANCE:

 

Requested Amount: $__________ (not to exceed line (e) below)

   Advance date:__________             Type of Advance (check):          _____
Prime Rate          ______ Libor Rate    Length of Interest Period for Libor
Rate Advances (1, 2, 3 or 6 months or such longer period of 12 months or less
with Lender’s consent):    _______months    Information       (a)    Outstanding
principal amount of Advances prior to requested Advance    $__________ (b)   
Eligible Portfolio Value    $__________ (c)    Borrowing Base (20% of line (b))
   $__________ (d)    Borrowing Base minus line (a)    $__________ (e)    Net
availability for Advances: [lesser of line (d) or line (c)]    $__________ (f)
   Amount of Requested Advance    $__________

In connection with the foregoing and pursuant to the terms and provisions of the
Agreement, the undersigned hereby certifies that the following statements are
true and correct:

1) The representations and warranties contained in Section 4 of the Agreement
and in each of the other Loan Documents are true and correct in all material
respects on and as of the date hereof with the same force and effect as if made
on and as of such date.

2) No material adverse change in the financial condition of Borrower since the
effective date of the most recent financial statements furnished to Lender by
Borrower shall have occurred and be continuing.

3) No event has occurred and is continuing or would result from the requested
Advance, which with notice or lapse of time, or both, would constitute and Event
of Default.

 

Exhibit B Page 1



--------------------------------------------------------------------------------

4) The amount of the requested Advance, when added to the sum of all outstanding
Advances, will not exceed the lesser of (i) the Borrowing Base and
(ii) $10,000,000.

5) If any Collateral consists of Margin Stock, the Borrower has delivered to
Lender contemporaneously with this Borrowing Notice a Federal Reserve Form U-1
(or any successor form) permitting the requested Advance to be made in
compliance with the Margin Regulations.

6) All information supplied above is true, correct, and complete as of the date
hereof.

 

BORROWER: EQUUS TOTAL RETURN, INC., a Delaware corporation By:     Authorized
Officer Name:   Title:  

Dated as of:                             

 

Exhibit B Page 2



--------------------------------------------------------------------------------

Exhibit C

Form of Conversion/Continuation Notice

Date:                     ,            

 

TO: Regions Bank

     3272 Westheimer, Suite #1

     Houston, Texas 77098

     Attention: Terry A. Pruden

DATE:                 , 200__

Ladies and Gentlemen:

The undersigned is an officer of Equus Total Return, Inc., a Delaware
corporation (the “Borrower”), and is authorized to make and deliver this
certificate pursuant to that certain Loan Agreement dated as of August __, 2006,
between the Borrower and Regions Bank (such Loan Agreement as the same may be
amended, supplemented or modified from time to time, being hereinafter referred
to as the “Agreement”). All terms defined in the Agreement or the Note shall
have the same meaning herein.

The undersigned hereby requests:

 

I. CREDIT FACILITY

 

1.

   Amount of [conversion] [continuation]: $__________

2.

   Existing rate:    Check applicable blank    (a)    Prime Rate   
_______________    (b)    Libor Rate Advance with Interest Period of:         
(i) one month    _______________       (ii) two months    _______________      
(iii) three months    _______________       (iv) six months    _______________
      (iv) up to 12 months    _______________ (with Lender’s consent)

3.

   If a Libor Rate Advance, date of the last day of the Interest Period for such
Loan: _______________, 200_. The Advance described above is to be [converted]
[continued] as follows:

4.

   Requested date of [conversion] [continuation]: _______________, 200_.

5.

   Requested type of Advance and applicable dollar amount:    (a)    Prime Rate
Loan for $__________    (b)    Libor Rate Advance with Interest Period of:      
(i) one month for    $__________       (ii) two months for    $__________      
(iii) three months for    $__________       (iv) six months for    $__________
      (iv) up to 12 months    $__________(with Lender’s consent)

The [conversion] [continuation] requested herein complies with the Agreement and
Note.

 

Exhibit C Page 1



--------------------------------------------------------------------------------

BORROWER: EQUUS TOTAL RETURN, INC., a Delaware corporation By:     Authorized
Officer Name:   Title:  

 

Exhibit C Page 2